Citation Nr: 1736758	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-06 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for left groin pain secondary to service-connected lumbar strain with thoracic syrinx and disc bulge.

4.  Whether the reduction of the disability rating for lumbar strain with thoracic syrinx and disc bulge, from 40 percent to 20 percent, effective April 1, 2010, was proper.

5.  Entitlement to special monthly compensation (SMC) based on the need of regular aid and attendance/housebound status.



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 3, 1990 to August 10, 1990, and on active duty for training (ACDUTRA) from August 10, 1993 to October 13, 1993.  He also had unverified period of service in approximately 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010, August 2010 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the January 2010 rating decision, the RO reduced the rating for lumbar strain from 40 percent to 20 percent effective April 1, 2010.  In the August 2010 rating decision, the RO declined to reopen a previously denied claim of service connection for a right foot disability.  Finally, in the August 2011 rating decision, the RO denied service connection for left groin pain and entitlement to SMC based on aid and attendance or housebound status.

In his substantive appeal filed March 2013 and January 2014, the Veteran requested a Travel Board hearing.  He was scheduled for a hearing in June 2017, but through his representative, he subsequently withdrew the hearing request in a written statement dated June 2017.

The issues of entitlement to service connection for a right foot disability and for left groin pain, and entitlement to SMC based on the need of regular aid and attendance/housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final Board decision issued in January 2007, the Board denied the Veteran's claim of entitlement to service connection for a right foot disability.

2.  Evidence added to the record since the prior final denial in January 2007 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right foot disability.

3.  A March 2009 rating decision proposed to reduce the rating of the Veteran's lumbar strain with thoracic syrinx and disc bulge from 40 percent to 20 percent.

4.  The proposed reduction was implemented in a January 2010 rating decision, effective April 1, 2010.

5.  The reduction of the rating for the Veteran's lumbar strain with thoracic syrinx and disc bulge from 40 percent to 20 percent was not supported by the evidence contained in the record at the time of the reduction.



CONCLUSIONS OF LAW

1.  The January 2007 Board decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability.  38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2016).

2.  The criteria for restoration of a 20 percent rating for lumbar strain with thoracic syrinx and disc bulge have been met effective from April 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claim for service connection for right foot disability and whether the reduction of the disability rating for lumbar strain with thoracic syrinx and disc bulge, from 40 percent to 20 percent, effective April 1, 2010, was proper.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed his original claim of entitlement to service connection for right foot condition in June 1995.  He claimed that his pre-existing right foot condition was aggravated during military service.  The RO denied the Veteran's claim for right foot condition in an October 1995 rating decision and the Board affirmed the denial in a June 2002 decision.  The Veteran appealed this decision to the United States Court of Appeals for the Veterans Claims (Court).  The parties of the appeal submitted a Joint Motion for Remand (Motion) to the Court, which was granted by the Court in June 2003.  Upon completion of the action pursuant to the Board's October 2003 and December 2005 Remands, as required by the Motion, the Board again denied the Veteran's claim for service connection for a right foot disability in a January 2007 decision.  The Veteran did not file an appeal to the January 2007 Board decision.  Therefore, it is final.  38 U.S.C.A. § 7104(b), 38 C.F.R. § 20.1100.

The basis of the January 2007 prior final denial was the Board's finding that the evidence indicated that the Veteran had a right foot injury which pre-existed his military service and was not aggravated by service.  The Board also found that the evidence did not show a current right foot disability subject to service connection.

Pertinent evidence submitted and obtained since the January 2007 Board decision includes VA treatment records from the VA Medical Centers in Orlando, Tampa, and Miami, Florida dated from January 2007 to June 2017; private treatment records.  In particular, a March 2010 VA podiatry follow-up note shows a diagnosis was arthralgia medical metatarsocuneiform joints (MCJ) of the right foot with a computerized tomography (CT) scan evidence of mild degenerative joint disease (DJD) of the 2nd and 3rd MCJs.  The VA podiatrist noted the Veteran organically injured the right foot in the Army when he slipped and fell hurting the arch, and it required surgery to remove a piece of bone spur on the top, which helped for a while; however, three years later, pressure from the boots became more and more painful.  The podiatrist opined that in reviewing the Veteran's areas of scarring on the right foot, which was due to surgery that was necessitated by injury while in the Army, it is more likely than not that the symptoms of DJD in the metatarsocuneiform joints is related to that original injury.  

Without addressing the merits of this evidence, the Board finds that this evidence addresses the issue of whether the Veteran currently suffers from a right foot disability due to service, and it is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Specifically, this evidence indicates the Veteran currently has a right foot condition as a result of an injury in service.  Such evidence is presumed credible for the purpose of reopening the claim.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been received to reopen the issue of entitlement to service connection for a right foot disability since the January 2007 Board decision.  On this basis, the issue of entitlement to service connection for a right foot disability is reopened.

Rating Reduction

The Veteran contends that the reduction of the rating from 40 percent to 20 percent, effective April 1, 2010, for lumbar strain with thoracic syrinx and disc bulge was improper.  He specifically contends that his service-connected lumbar spine disability has not improved and the 40 percent rating should be restored.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The RO must also notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).  By a March 2009 rating decision, and an April 2010 notice letter to the Veteran, the RO satisfied these procedural requirements.  The Veteran requested a personal hearing, which was held in December 2009.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a January 2010 rating decision, accompanied by a January 2010 notice letter; the effective date of the reduction was April 1, 2010.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new rating's effective date.  The question is thus whether the reduction was proper based on the evidence of record.

Prior to the reduction, the Veteran's 40 percent rating for lumbar strain in thoracic syrinx and disc bulge had been in effect from June 15, 2007 through April 1, 2010.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions, including those which have been in effect for less than five years.  Brown, 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Brown, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id.

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 3.344(c), 4.2, 4.10 (2016).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

The Veteran's lumbar strain with thoracic syrinx and disc bulge is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2016).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5) (2016).

The 40 percent rating assigned by a September 2007 rating decision was predicated on a September 2007 VA examination showing that forward flexion of the Veteran's thoracolumbar spine was 0 to 30 degrees; extension was 0 to 15 degrees, lateral flexion was 0 to 15 degrees, bilaterally; and lateral rotation was 0 to 15 degrees, bilaterally.  There was pain throughout the ranges of motion but no additional loss of motion on repetitive use.  The Veteran reported he developed radicular pain in the lower extremities.  He also reported he was hospitalized for about 3 weeks for chronic back pain from May 2007 to June 2007.  He used a cane and he was able to walk a quarter mile.  He reported symptoms of decreased motion, stiffness, spasms, and pain.  As to the effect of the condition of the Veteran's usual occupation and daily activity, the examiner noted that the Veteran was unemployed due to inability to continue his work because of back pain.  The back pain had moderate effects on chores, shopping, and recreation, and mild effects on traveling, bathing, dressing, toileting, and grooming, and prevented exercise and sports.  See Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992) (noting that in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).

In a July 2008 VA treatment report, the Veteran was evaluated for pain in the upper and low back, as well as leg pain, which he described as aching, sharp, and shooting.  He reported pain had been chronic and it had effects on daily activities, such as sleep, physical activity, walking, mood, emotions, social life and employment.  

During a February 2009 VA spine examination, the Veteran reported severe low back pain with numbness and tingling in the left lower extremity, with symptoms of fatigue, decreased motion, stiffness, weakness, and pain.  He also reported severe flare-ups occurring every 2 to 3 weeks and lasting hours; during flare-ups, there was complete limitation of motion.  He stated he could not walk a quarter of a mile.  He ambulated with a cane.  Range of motion testing showed flexion to 50 degrees, extension to 5 degrees, bilateral lateral flexion to 30 degrees and lateral rotation to the right to 3 degrees, and lateral rotation to the left to 30 degrees.  There was objective evidence of pain on active range of motion and the Veteran was unable to test repetitive motion due to pain.  As to the effect of the condition of the Veteran's usual occupation and daily activity, the Veteran reported he was unemployed due to back pain.  It appears that the examiner noted the Veteran's back condition had no effect on usual occupation.  However, the examiner found that the back pain had severe effects on chores, shopping, and traveling; moderate effects on recreation, bathing, and dressing; and no effects on feeding, toileting, and grooming, and prevented exercise and sports.  

During the December 2009 personal hearing, the Veteran testified that he was managing his back pain with physical therapy and pain medication.  He stated he was unable to stand or sit too long; it took him an hour from the time he woke up to be able to get out of bed; he needed assistance with getting dressed and carrying almost anything; he was not working because of his back problems; and his back condition had been getting progressively worse with worsening muscle spasm. 

An October 2009 magnetic resonance imaging (MRI) report of the T-spine revealed that the syrinx in the lower thoracic spine was slightly longer and greater when compared to the previous report from July 2007 and now extended from T7 to T9-10 levels and measured up to 2mm.  There was multilevel mild disc bulges with mild flattening of the anterior surface of the cord.  Lumbar spine MRI showed far left lateral disc protrusion with annular tear impinging the exiting left L4 nerve root and degenerative disc changes at L5-S1 with mild bilateral neural foraminal stenosis.

After a thorough review of the claims file, the Board finds that the evidence does not support the reduction effectuated by the January 2010 rating decision.  

It appears that the primary basis of the RO's reduction of the disability rating for lumbar strain was range of motion findings reported on the February 2009 VA report.  To that effect, the February 2009 VA examination reflects that the Veteran's forward flexion was to 50 degrees, 20 degrees greater than the 30 degrees shown at the time of the September 2007 VA examination.  On this basis, reduction of the rating to 20 percent was implemented in a January 2010 rating decision, effective April 1, 2010.

Although the February 2009 VA examination report showed that the Veteran's lumbar spine flexion was slightly better than at the previous September 2007 VA examination, there is no indication that the more recent findings were a better reflection of the Veteran's actual level of disability.  Rather, it appears that the Veteran's condition may have worsened compared to the time of the previous examination as he was not even able to perform repetitive motion after the initial range of motion testing during the February 2009 VA examination.  Further, he indicated that he now experienced severe flare-ups during which he had complete limitation of motion.  As a lay person, the Veteran is competent to describe observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  By comparison, in September 2007, he did perform the repetitive range of motion, without any additional loss in the range of motion.  To that effect, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Moreover, even assuming for the sake of argument that the range of flexion findings in February 2009 did show that the Veteran no longer met the criteria for a 40 percent rating under Diagnostic Code 5237, that fact, in and of itself, would not justify the reduction.  Rather, as set forth above, in order to warrant a reduction, the evidence must show that the Veteran's service-connected thoracolumbar spine disability actually improved.  In this case, the Board finds that the record is not sufficient to support a finding that greater range of motion reflected in February 2009 reflected an actual improvement in the disability as well as an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  While he reported that he could walk a quarter of a mile during the September 2007 VA examination, he stated that he could not walk a quarter of a mile during the February 2009 VA examination.  Additionally, it appears that in terms of the effects of the Veteran's back condition on his daily activities, it had more severe effects on chores, shopping, and traveling, and moderate effects on even simple activities such as bathing and dressing.  Thus, aside from the greater range of flexion, the evidence of record provides no information regarding the improved functions of the thoracolumbar spine disability.

Given these factors, the Board finds that the record did not show an actual improvement in the Veteran's service-connected lumbar strain with thoracic syrinx and disc bulge and his ability to function under the ordinary conditions of life and work, warranting the reduction from 40 percent to 20 percent as no information regarding the functional aspect of the thoracolumbar spine disability was considered other than range of flexion findings.  Accordingly, the Board finds that the reduction of the Veteran's disability rating for his service-connected lumbar strain with thoracic syrinx and disc bulge was not appropriate, and the 40 percent disability rating is restored.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right foot disability is reopened, and to this extent only, the appeal is granted.

A reduction of the rating for the Veteran's lumbar strain with thoracic syrinx and disc bulge from 40 percent to 20 percent was not proper; the 40 percent rating is restored effective April 1, 2010.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regard to the Veteran's claim for right foot disability, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).

When no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.

Conversely, if a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-1096.  In that case, 38 U.S.C.A. § 1153 applies and the question becomes whether the disability worsened in service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of sound condition on service entrance does not apply in this case because there is evidence prior to service entrance that the Veteran had fractured his right foot at the age of 13.  On his June 1990 pre-induction medical examination the Veteran checked the box for "broken bones" in the report of medical history, and the examiner noted a history of a fractured right fourth metatarsal when the Veteran was 13 years old.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  The issue thus becomes whether the Veteran's pre-existing disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran was provided a VA examination in October 2004 in conjunction with this claim.  The October 2004 VA examiner opined that the Veteran's right foot complaints were more likely than not unrelated to his military service.  

In support of this opinion, the examiner noted that the Veteran's flinching when asked about the site of his pain compared to the entire lack of any discomfort while distracting the Veteran and assessing the area suggested "supertentorial psychologic overlay."  In February 2006, the Veteran underwent another VA examination.  The examiner provided an opinion that the Veteran's right foot pain was less likely as not related to his military experience as the examiner did not find any current clinical abnormalities that would warrant the Veteran's complaint of pain.

However, the Board observes that the VA examiners' opinions have very limited probative value as they did not adequately address evidence of aggravation.  The Veteran's service treatment records show that the Veteran gave a history of fracturing his right 4th metatarsal bone at age 13 without sequela but in July 1990, he complained of pain with marching and running and a right foot bone spur was diagnosed.  The Veteran was found not fit for induction and he was subsequently discharged from military service.

However, in light of the foregoing evidence, the examiners did not address the question of whether the Veteran's preexisting right foot condition worsened in service.

Furthermore, the VA examiners did not consider the Veteran's statements concerning symptoms experienced in service and continued after service.  In this regard, the Veteran has reported that he broke his right foot around age 13 but successfully completed basic seaman training at the Naval Training Center in Great Lakes, Illinois, when he was age 14 without any problems.  However, when he joined the Army in July 1990 he suffered an accident causing pain in the area where he previously broke his foot.  He stated that his foot was injured when he slipped on a wet bridge and a bone spur was found when he was examined.  He was recommended for an operation but he was not afforded treatment until after discharge.

To that effect, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the VA examiners failed to address the Veteran's lay testimony of record.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.  Given the deficiencies in the VA examination reports of record, the Board finds that they inadequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  Consequently, the case must be remanded for another medical opinion.

With regard to the claim for left groin pain as secondary to his service-connected thoracolumbar disability.  He contends that he had left groin pain radiating from his low back.  In connection with this claim, he was provided a VA examination in January 2011.  He reported sharp pain in his left groin since 2008.  He related that his VA doctor in Kissimmee told him that it was probably related to his back condition radiating to the groin.  As to whether it is as likely as not that the Veteran's left groin condition/disability is due to his lumbar spine with disc bulge, low back pain, the VA examiner stated "I cannot resolve this issue without resort to mere speculation."  In support of this conclusion, the examiner noted that based on the claims file review, service treatment records were entirely negative for any complaints, findings or treatment related to left groin condition.

The Board finds the January 2011 VA opinion not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  

First, the examination report only shows a finding of left groin pain, but it is not clear whether there is a diagnosed underlying disorder associated with the pain.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  In this regard, the medical evidence of record shows an assessment of epidymitis in April 2009.  An August 2010 VA urology consultation report notes that the Veteran complained of dull aching pain at the left groin and testicle for the past three years.  The assessment was left groin and left testicular pain secondary to referred pain from the neuropathy.  However, it is not clear whether the epidymitis in April 2009 is a chronic condition and whether the referred left groin pain from the neuropathy represents a distinct and separate disability.

Second, the VA examiner's opinion fails to address the claimed secondary relationship between the left groin pain and service-connected low back disability.  To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, the examiner merely noted that the Veteran's service treatment records did not mention any complaints or findings related to left groin condition.  However, the essence of the Veteran's claim in this case is that his left groin is caused or, aggravated by, by his service-connected low back disability.  Thus, the examiner's opinion does not address the Veteran's contentions.  

Given the deficiencies in the VA medical opinion of record, the Board must remand this case for a supplemental medical nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Finally, he Veteran's claim for SMC based on the need for aid and attendance/housebound status is inextricably intertwined with the claims for service connection for right foot disability and left groin pain which are being remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file all treatment records for the Veteran from the VA Medical Center in Orlando, Florida, and all associated outpatient clinics, dated from June 2017 to the present.  All actions to obtain the requested records should be documented in the claims file.

2.  Schedule the Veteran a VA examination to determine the nature and etiology of his currently diagnosed right foot disability.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Specifically, the examiner should provide an opinion as to whether the Veteran's right foot condition that pre-existed his service worsened in service.

In doing so, the examiner is requested to specifically reference the pertinent service treatment records, to include the Veteran's complaints of right foot pain with marching and running and a diagnosis of right foot bone spur in July 1970.

The examiner is also asked to fully consider the Veteran's lay testimony concerning symptoms experienced in service and continued after service, indicating that he re-injured his right foot while he slipped on a wet bridge, and that his right foot condition was worse off and he experienced problem ever since his right foot injury in service.

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service.

All opinions should be supported by a clear rationale.

3.  Schedule the Veteran for a VA examination to determine whether there exists a relationship between any currently diagnosed left groin disorder and his service-connected lumbar strain with thoracic syrinx and disc bulge. The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
In light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, the examiner (a) must first identify whether the Veteran currently has any chronic and distinct left groin disorder associated with pain; and then (b) determine whether it is at least as likely as not (50 percent probability or more) that any current left groin disorder was proximately caused or aggravated beyond its natural progression by his service-connected low back disability. 

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

A complete rationale must be provided for any opinion stated, citing to claims file documents as appropriate. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


